Title: From James Madison to John Armstrong, 15 November 1813
From: Madison, James
To: Armstrong, John


        
          Dear Sir
          Washington Novr. 15. 1813
        
        I have recd. your[s] of the 8th. from Sacket’s Harbour: & shall look in a few days for some result of the critical posture of our military affairs on the St. Lawrence. The weather here has become suddenly very cold, but without snow or rain; and seems to be getting back to a milder state. If it has not been more than proportionally worse at the scene of operations, the prosecution of them will not have been obstructed by that cause, and hopes may be indulged, that they will be successful. I have had some apprehensions from the dates of reinforcements from England, that they might arrive in time to strengthen the hands of Prevost, but if they be not greater than are stated, and his previous force be as limited as it is understood to be, the prospect would still be hopeful.
        In chusing the place for Hull’s trial, which should be delayed as little longer as may be, the primary consideration certainly is the convenie[n]cy to the Army; and I do not know that the secondary one which regards the witnesses affords material objections to Albany. The time and place at which they are to attend, can not be too soon made known, some of the important witnesses being now in the Atlantic States, who may soon return to the Western.
        The vindictive order from Montreal, threatens a serious retaliating contest. Altho’ the Enemy have so great an excess of prisoners in their hands that scarcely any success at Montreal will ballance it, we must meet them with determination.
        
        The late communications from Harrison & Cass, the latter just appd Govr. of Michigan, call our attention to several points:
        
          1. The Govt. of the conquered Terretory. On this point the answer is that the military authority of the conqueror, to be exercised with as much lenity and as little needless innovation as possible; must prevail untill the Legisl: authy may interpose.
          2. As to the Indians. The temporary arrangements made on the spot for taking advantage of their depression, without infusing despair, will suffi⟨ce⟩ till the case be more systematically provided for.
          3. The supplies of food to the Inhabitants of Michigan. On this point Cass has been told that they are to be continued as far as may be imperiously required by humanity; which must justify to Congs. such an application of money not contemplated by the law.
          4. It is asked whether & how the injuries suffered by individuals in violation of the Capitulation are to be indemnified. As indemnity is not to be looked for from the Natl. Treasury no mode presents itself for consideration, but that of sending an estimate & demand to the B. Commander. But this step would be ineligible, without a previous decision, that in case of the presumed failure, the amount should be taken by military distress from the most able & obnoxious inhabitants of Canada under our power. This would be a course more approaching to justice; but being a novel one & difficult also, it ought to be weighed, before it be adopted. It will be proper however without a special reference to such a purpose, to have an estimate of the damages in question made out, as within the Resoln. of Congs. which requires a report of all acts of the Enemy violating the laws & u⟨sa⟩ges of war.
        
        You will learn from the War office, what has been done & is going on in the S.W. quarter.
        Not a line yet from our Envoys to Russia.
      